GENERAL




                                         March 24, 1939

Ron.-Thos. R. Chandler
coiintgAttoflley
Robertson CoMitg
Franklin, Texas'
Dear Sir:     . ~~     QpinioiiNo a,Q-glQ
_i                   "Re: Are @at oicaun~y~~ltnesees'en;
                            ~tltled to fees ana &p&nses for.
                            appearing befors,a:&Ourt‘of In-
                            quiry Investigating  a felony case?

       Your'tibquestfor an 6plnlbn on then%~bovti
                                                stated question
has ~been received by this office.
      Your'Gtter.r&aas~ in’ p&&t 6s~foll6wal
   __
      "A short time ago 1% was nec&ssa+y for
   me to determine whether or not certaln.pu~-
   ported wltne&3es~,weM Ln poasess,i,on
                                       of lnfor-
   &iatlon~thatwas~tiery~lmpbrtant‘lna felony
   matte&In this Coutitgand I request&l our ~'
   JustI& of the Peace In the Ptieclnct‘nearest
   to this County to'hola a court of Inquiry ana
   subpoenaed sala uitnesses and he issued a sub-
   pobna'&ummonlng said witnesses~beford him at   '~
   that date and said witnesses were summon'edby
   the Sheriff of the adj,olnlngCounty and'said
   witnesses appearing and testified under Oath
   and their testimony was reduced to writing."
       Articles 886 and 887, Code of Crimlnal,Procedure read
as follows:
      “Art. 886. When a justlee of the peace
   has.good cause t.obelieve that an offense tia~s
   been, 6r Is about to be, committea against
   the laws of this State, he may tiummonand
   examine any witness in relation,thereto. If
   It appears from the statement Of any witness
   that an offense has b,eencommitted, the jus-
   tice shall reduce said statements to writing
   and cause ,the same to be sworn to,by each witness
   making the same; andi issue & w&rant for the
   arrest Of the offender, the same as if complaint
   had been made and filed."
\-.--..-




     Hon. Thos. R. Chandler, March 24, 1939, page 3     O-510


                                    Very truly yours
                                 ATTORNEYGENERAL OF TEXAS
                                                    .~
                                    By s/drcIellWlllliims
                                         Ardel~~Wllllams
           ,,
                                         Assistant
     hW:AW:wc


    APPROvEDi ~'
    s/W.F. Moore
    fwroRRxY GErwuL   OF TExAs   (FIRST ASSISTANT)
    .,
     :